People v Johnson (2022 NY Slip Op 07164)





People v Johnson


2022 NY Slip Op 07164


Decided on December 15, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: December 15, 2022

Before: Webber, J.P., Friedman, González, Mendez, JJ. 


Ind. No. 1541/12 Appeal No. 16886 Case No. 2019-04060 

[*1]The People of the State of New York, Respondent, 
vAlonzo Johnson, Defendant-Appellant.


Caprice R. Jenerson, Office of the Appellate Defender, New York (Shezza Abboushi Dallal of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Levi P. Stoep of counsel), for respondent.

An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, Bronx County (Barry Warhit, J. at plea; James McCarty, J. at sentencing), rendered April 2, 2019,
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgment so appealed from be and the same is hereby affirmed.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: December 15, 2022
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate Division,
First Department.